Citation Nr: 0713633	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-31 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the scalp.

2.  Entitlement to a higher initial evaluation for patella 
chondromalacia of the left knee, currently assigned a 10 
percent disability evaluation

3.  Entitlement to a higher initial evaluation hypertension, 
currently assigned a 10 percent disability evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1978 to March 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  That decision granted service 
connection for chondromalacia patella of the left knee and 
for hypertension and assigned separate 10 percent disability 
evaluations effective from April 29, 2002.  The veteran 
appealed that decision to BVA, and the case was referred to 
the Board for appellate review.  

The Board also notes that during the pendency of the appeal 
the RO issued another rating decision in November 2003, which 
granted an earlier effective date for the grant of service 
connection for chondromalacia patella of the left knee and 
for hypertension.  In this regard, the RO determined that 
November 1, 1985, was the proper effective date for the grant 
of service connection and for the assignment of the separate 
10 percent disability evaluations.

The issue of entitlement to service connection for a skin 
disorder of the scalp will be addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this portion of the veteran's appeal has been 
obtained.

2.  The veteran's chondromalacia patella of the left knee is 
not productive of flexion limited to 30 degrees.  

3.  The veteran's hypertension is not productive of diastolic 
pressure predominantly 110 or more or of systolic pressure 
predominantly 200 or more.
CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, 
Diagnostic Code 5260 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met. 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO sent the veteran a letter in July 2002 
in connection with his claim for service connection for a 
left knee disorder and for hypertension.  However, the Board 
acknowledges that the RO did not provide the veteran with 
notice of the information or evidence needed to substantiate 
his claims for a higher initial evaluation prior to the 
initial rating decision in November 2002, which granted 
service connection for chondromalacia patella of the left 
knee and for hypertension and assigned separate 10 percent 
disability evaluations effective from April 29, 2002.  The 
veteran subsequently filed his notice of disagreement (NOD) 
in which he disagreed with the initial evaluations assigned 
for his left knee disability and hypertension.  Thus, the 
appeal of the assignment of the initial evaluation arises not 
from a "claim" but from an NOD filed with the RO's initial 
assignment of a rating.  Nevertheless, the RO did send the 
veteran an additional letter in December 2003 in connection 
with the issues of a higher initial evaluation.  Thus, the 
Board finds that any defect with respect to the timing of the 
notice requirement was harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the veteran's 
claims for a higher initial evaluation were readjudicated in 
a statement of the case (SOC) and supplemental statements of 
the case (SSOC).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notices, and he has taken full 
advantage of these opportunities, submitting evidence and 
argument in support of his claims.  Viewed in such context, 
the furnishing of notice after the decision that led to this 
appeal did not compromise the essential fairness of the 
adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. Cir. 
2004).  The veteran has had a "meaningful opportunity to 
participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the veteran.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claims for a higher initial 
evaluation.  Specifically, the July 2002 letter informed the 
veteran that he should submit evidence of post-service 
treatment, including a description of his symptoms and the 
level of severity of his disabilities.  Additionally, the 
September 2004 statement of the case (SOC) and the December 
2004 Supplemental Statement of the Case (SSOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.  In fact, the September 2004 SOC 
provided the veteran with the schedular criteria used to 
evaluate his service-connected hypertension and 
chondromalacia of the left knee, namely Diagnostic Codes 5256 
through 5261 as well as the old and revised versions of 
Diagnostic Code 7101.

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the December 2003 letter 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims and that VA 
was requesting all records held by Federal agencies, 
including service medical records, military records, and VA 
medical records.  The veteran was also informed that a 
medical examination would be provided or that a medical 
opinion would be obtained if it was determined that such 
evidence was necessary to make a decision on his claims.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
December 2003 letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The July 2002 and December 2003 letters also requested that 
he complete and return the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs, if there were any private 
medical records that he would like VA to obtain on his 
behalf.  In addition, the December 2003 letter indicated that 
it was the veteran's responsibility to ensure that that VA 
received all requested records that are not in the possession 
of a Federal department or agency.   

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In this regard, the RO has 
informed the veteran in the rating decision, SOC, and SSOC of 
the reasons for the denial of his claims and, in so doing, 
informed him of the evidence that was needed to substantiate 
those claims.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for a higher initial evaluation for, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran pertaining to 
effective dates, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The Board 
concludes below that the veteran is not entitled to a higher 
initial evaluation for his left knee disability or for 
hypertension.  Thus, any question as to the appropriate 
effective date to be assigned is rendered moot.    

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA medical records and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  He was also afforded VA 
examinations in September 2002 and August 2004.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and a SSOC, which informed them of the laws and 
regulations relevant to the veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.


I.  Left Knee

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

In this case, the veteran is currently assigned a 10 percent 
disability evaluation for his chondromalacia patella of the 
left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Under that diagnostic code, a 10 percent disability 
evaluation is assigned when flexion is limited to 45 degrees.  
A 20 percent disability evaluation is warranted for flexion 
limited to 30 degrees.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
his chondromalacia patella of the left knee.  The medical 
evidence of record does not show the veteran to have flexion 
limited to 30 degrees.  In this regard, the December 1985 VA 
examination found the veteran's range of motion of the left 
knee to be within normal limits.  In addition, private 
medical records dated in February 2002 show that the veteran 
had flexion to 108 degrees, and the September 2002 VA 
examiner noted that the veteran had flexion to 90 degrees.  
The Board does observe that VA medical records dated in March 
2003 indicate that the veteran could not flex his left knee 
past 30 degrees.  However, subsequent VA medical records 
dated in September 2003 documented him as having flexion to 
125 degrees, and the August 2004 VA examiner stated that he 
had flexion to 115 degrees.  As such, the preponderance of 
the evidence does not show that the veteran has met the 
criteria for an evaluation in excess of 10 percent under 
Diagnostic Code 5260.
 
The Board has also considered whether the veteran is entitled 
to a higher or separate evaluation under Diagnostic Code 
56261.  See VAOPGCPREC 9-2004 (September 17, 2004).  Under 
that diagnostic code, a 10 percent disability evaluation is 
contemplated for extension limited to 10 degrees, and a 20 
percent disability evaluation is warranted when extension is 
limited to 15 degrees.  However, the medical evidence of 
record does not show the veteran to have limitation of 
extension.  In this regard, the Board notes that the December 
1985 VA examination found his range of motion to be within 
normal limits.  In addition, the September 2002 VA examiner 
noted that the veteran had extension to -10 degrees, and the 
August 2004 VA examiner indicated that he extension to zero 
degrees.  As such, the veteran has not been shown to meet the 
criteria for a compensable evaluation for limitation of 
extension. Therefore, the Board finds that the veteran is not 
entitled to a higher or separate evaluation under Diagnostic 
Code 5261.	

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
left knee is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5260.  
Indeed, the November 2002 rating decision specifically 
discussed the veteran's left knee pain in its grant of the 10 
percent disability evaluation under Diagnostic Code 5260.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher initial evaluation for the 
veteran's chondromalacia patella of the left knee.


II.  Hypertension

The veteran is currently assigned a 10 percent disability 
evaluation for hypertension pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The Board notes that VA issued new 
schedular criteria for hypertension, which became effective 
January 12, 1998.  However, the Board also notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  The 
effective date rule contained in 38 U.S.C.A. § 5110(g) 
prevents the application of a later, liberalizing law to a 
claim prior to the effective date of the liberalizing law.  
That is, for any date prior to January 12, 1998, neither the 
RO nor the Board could apply the revised rating schedule.

The veteran was notified of these regulation changes in the 
September 2004 statement of the case.  Thus, the Board's 
decision to proceed in adjudicating this claim does not, 
therefore, prejudice the veteran in the disposition thereof.  
See Bernard, 4 Vet. App. at 393-94.

Under the old rating criteria, a 10 percent disability 
evaluation was contemplated for diastolic pressure 
predominantly 100 or more.  A 20 percent disability 
evaluation was assigned for diastolic pressure predominantly 
110 or more with definite symptoms.  When continuous 
medication is shown necessary for control of hypertension 
with a history of diastolic blood pressure predominantly 100 
or more, a minimum rating of 10 percent will be assigned.  38 
C.F.R. § 1.104, Note 2.

Under revised version of Diagnostic Code 7101, a 10 percent 
evaluation is assigned for diastolic pressure predominantly 
100 or more; systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more; 
or, systolic pressure predominantly 200 or more.

In considering the evidence of record under the old schedular 
criteria of Diagnostic Code 7101 as set forth above, the 
Board concludes that the veteran is not entitled to a higher 
initial evaluation for his hypertension.  The medical 
evidence of record does not show the veteran to have had 
diastolic pressure predominantly 110 or more with definite 
symptoms.  In this regard, private medical records dated from 
August 1985 to January 1986 documented the veteran as having 
a diastolic pressure of 94, 100, 90, and 80 on four separate 
occasions.  In addition, the December 1985 VA examiner found 
the veteran to have a diastolic pressure of 90.  As such, the 
Board finds that veteran has not met the criteria for an 
evaluation in excess of 10 percent for hypertension under the 
old schedular criteria of Diagnostic Code 7101.

In considering the evidence of record under the revised 
rating criteria of Diagnostic Code 7101 effective January 12, 
1998, the Board also finds that the veteran is not entitled 
to an initial evaluation in excess of 10 percent for his 
hypertension.  The medical evidence of record does not show 
the veteran to have diastolic pressure predominantly 110 or 
more; or, systolic pressure predominantly 200 or more.  In 
this regard, private medical records dated between February 
2002 and March 2002 documented the veteran's blood pressure 
as being 126/74, 152/80, 142/94, 154/92, and 144/90.  
Moreover, the September 2002 VA examiner indicated that the 
veteran's blood pressure was 152/102 and stated that he had 
hypertension without complications.  Moreover, VA medical 
records dated from March 2003 to May 2003 and from June 2003 
to September 2003 listed his blood pressure as 158/95, 
150/95, 154/105, 120/88, and 140/80.  VA medical records 
dated from November 2003 to March 2004 also noted that he had 
a blood pressure of 140/85, and VA medical records dated from 
April 2004 to October 2004 recorded his blood pressure as 
being 120/78 and 134/80.  As such, the veteran has not been 
shown to have met the criteria for an initial evaluation in 
excess of 10 percent under the rating criteria in effect as 
of January 12, 1998.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial evaluation for hypertension.


III.   Conclusion 

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected left 
knee disability or hypertension have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disabilities.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
disabilities under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995). 


ORDER

An initial evaluation in excess of 10 percent for 
chondromalacia patella of the left knee is denied.

An initial evaluation in excess of 10 percent for 
hypertension is denied.  



REMAND

Reason for Remand: To obtain a medical opinion.

As discussed above, the law provides that the VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in August 2004 in connection with his claim 
for service connection for a skin disorder of the scalp.  The 
examiner commented that the clinical appearance of a rash was 
most consistent with either scalp psoriasis or seborrheic 
dermatitis.  However, he did not provide an opinion as to 
whether the current disorder was related to his 
symptomatology in service.  In this regard, the Board notes 
that the veteran was seen in July 1981 and February 1982 with 
complaints of scalp sores and a scalp growth.  Therefore, the 
Board finds that a medical opinion is necessary to determine 
the nature and etiology of any skin disorder of the scalp 
that may be present.

Moreover, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the type of evidence that is 
needed to establish a disability rating and an effective 
date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a 
notice letter in connection with his 
claim for a skin disorder of the scalp.  
The letter should (1) inform him of the 
information and evidence that is 
necessary to substantiate the claim; (2) 
inform him about the information and 
evidence that VA will seek to provide; 
(3) inform him about the information and 
evidence he is expected to provide; and 
(4) ask him to provide any evidence in 
his possession that pertains to the 
claim.  The letter should also include 
an explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

2.  The veteran's claims folder should 
be referred to the August 2004 skin 
diseases VA examiner, or if unavailable, 
to another suitably qualified VA 
examiner, for a clarifying opinion as 
the nature and etiology of any skin 
disorder of the scalp that is present.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records and particularly 
complaints in July 1981 and February 
1982 of scalp sores and scalp growth, 
and to indicate whether it is at least 
as likely as not that the veteran's skin 
disorder of the scalp is causally or 
etiologically related to his 
symptomatology in service, or is 
otherwise related to service.  
(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board. 
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2006), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


